249 F.2d 481
101 U.S.App.D.C. 389, 115 U.S.P.Q. 44
Doris B. DOW, Trustee, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 13758.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 13, 1957.Decided Oct. 3, 1957.

Mr. Edwin J. Balluff, Detroit, Mich., of the bar the Supreme Court of Michigan, was allowed to argue, pro hac vice, by special leave of Court, with whom Mr. Solon B. Kemon, Washington, D.C., was on the brief, for appellant.
Mr. S. William Cochran, Atty., United States Patent Office, with whom Mr. Clarence W. Moore, Solicitor, United States Patent Office, was on the brief, for appellee.
Before PRETTYMAN, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the District Court denying, after a trial de novo, 35 U.S.C. 145, patentability of an electric furnace for heat treating metal products.  The ground for the denial was that Dow's furnace was 'merely * * * a combination of elements of well known (prior) art.'  The Primary Examiner and the Board of Patent Appeals had earlier come to the same conclusion.  We have examined the contentions of the appellant in the light of the record, and find no error which would warrant disturbing the findings of the District Court.  Standard Oil Development Co. v. Marzall, 1950, 86 U.S.App.D.C. 210, 181 F.2d 280.


2
Affirmed.